DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/782,426 filed 2/5/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 8-14 are rejected under 35 U.S.C. 101.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent 2016/0072889), in view of Hyer et al. (US Patent 8,001,580), further in view of Orman et al. (US Patent 7,076,555).
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent 2016/0072889), in view of Hyer et al. (US Patent 8,001,580) and Orman et al. (US Patent 7,076,555), further in view of Le et al. (US Patent 9,215,279).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent 2016/0072889), in view of Hyer et al. (US Patent 8,001,580), and Orman et al. (US Patent 7,076,555), further in view of Choi et al., (US Patent Pub 2010/0161614).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites in the “detecting” limitation “another of the metadata or data node remaining available.”  It is unclear what node is being referenced here because the “metadata or data node remaining available” could be any of the remaining available nodes in the cluster and not limited to the remaining node of the particular pair of nodes.  Clarification is required.  
Claim 1 further recites “the other of the metadata or data node” in the last two limitations.  For the reasons discussed with regards to the “detecting” limitation, these limitations are also unclear.  Clarification is required.
Claim 6 recites “a file manager server session” in the first limitation.  It is unclear whether this limitation is a new instance (e.g., a second file manager server session) or whether it should refer to the previously created file manager server session that is associated with the particular pair of nodes.  Clarification is required.
Claim 6 further recites “the one of the unavailable metadata node or data node of the particular pair of nodes…” in the last limitation.  As written, the limitation could be interpreted as choosing one of (1) the unavailable metadata node or (2) the data node.  Examiner suggests amending the limitation to recite “the unavailable node of the particular pair of nodes…” because it refers to the limitation in claim 1, which detects one of the metadata node or the data node of the particular pair of nodes is unavailable.  
Claims 8 and 15 are rejected for the same reasons as claim 1.
Claims 13 and 20 are rejected for the same reasons as claim 6.
The remaining claims are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification at para. 0116 describes the system of the claimed invention as being implemented in virtualization infrastructure, such as virtual machines.  Virtual machines are considered software per se, which renders the system of claims 8-14 comprised of software per se components.  Accordingly, the system of claims 8-14 do not comprise any hardware components that would allow the claimed system to be categorized in a statutory category of invention.  For these reasons, claims 8-14 are directed to non-statutory subject matter.  
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent 2016/0072889) (Jung), in view of Hyer et al. (US Patent 8,001,580) (Hyer), further in view of Orman et al. (US Patent 7,076,555) (Orman).
In regards to claim 1, Jung discloses a method of maintaining consistency in a distributed file system of a cluster for a plurality of clients that access files via a stateful protocol (Jung at paras. 0047, 0049)1 comprising:
a.	hosting different logical partitions representing parts of a global namespace on some nodes of the cluster, and file content and shadow logical partitions corresponding to the different logical partitions on other nodes, the some nodes being metadata nodes and the other nodes being data nodes, each file thereby being associated with a pair of nodes comprising a metadata and data node (Jung at paras. 0047-48, 0052)2;
c.	upon opening one or more files in response to file system operations requested by the clients, generating a file manager server session between each pair of nodes associated with the files to track open states of the files (Jung at paras. 0078-79)3;
Jung does not expressly disclose recording each file manager server session in a mapping table, the mapping table thereby identifying each open file, and each particular pair of nodes associated with each open file and consulting the mapping table to identify one of the metadata or data node and the open file.
Hyer discloses a system and method for soft locks in a distributed storage environment.  Hyer at abstract.  Hyer discloses an open file table (i.e., mapping table), which identifies each open file and tracks various metadata related to the file that is currently open.  Hyer at col. 9, lines 28-30. The open file table comprises a state field to identify the current state of the file and additional fields for use by the storage nodes.  Hyer at col. 22, lines 22-40.  Hyer discloses consulting the open file table to identify storage nodes having locks (i.e., consulting the mapping table to identify one of the metadata node or data node and the open file).  Hyer at col. 22, lines 48-51.
Jung and Hyer are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jung by adding the features of recording each file manager server session in a mapping table, the mapping table thereby identifying each open file, and each particular pair of nodes associated with each open file and consulting the mapping table to identify one of the metadata or data node and the open file, as disclosed by Hyer.  Since Jung already discloses that a file is associated with a pair of nodes (e.g., a cloud controller and a cloud storage node) and creating a file handle when a client requests a file operation (i.e., generating a file manager server session), one of ordinary skill in the art would be motivated to track this information in a table like the one disclosed by Hyer.  
The motivation for doing so would have been to easily reference and track open files in the distributed storage system, along with storage nodes which may have locks on the open file, and the client that is accessing the file.  Hyer at col. 9, lines 28-32.
Jung in view of Hyer does not expressly disclose establishing Transmission Control Protocol (TCP) links between the metadata and data nodes, detecting that one of a metadata or data node of a particular pair of nodes associated with an open file has become unavailable because a TCP link between the particular pair of nodes has broken, another of the metadata or data node remaining available, and performing crash recovery protocols on the other of the metadata or data node associated with the open file while not performing the crash recovery protocols for the open file on any other available node in the cluster.
Orman discloses establishing a TCP connection between servers of the cluster (i.e., TCP link between metadata nodes and data nodes).  Orman at col. 3, lines 18-25.  When a server is unavailable due to a sudden failure, shared state information is used by the second server to takeover (i.e., another of the metadata or data node remaining available).  Orman at col. 7, lines 35-40.  Once detected, the second server inherits the failed server’s ip address for the purposes of the connection and begins servicing the requests that were previously serviced by the first server (i.e., performing crash recovery protocols for the open file on the other of the metadata or data node associated with the open file).  Orman at col. 9, lines 8-40.
Jung, Hyer, and Orman are analogous art because they are all directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jung in view of Hyer by adding the features of establishing Transmission Control Protocol (TCP) links between the metadata and data nodes, detecting that one of a metadata or data node of a particular pair of nodes associated with an open file has become unavailable because a TCP link between the particular pair of nodes has broken, another of the metadata or data node remaining available, and performing crash recovery protocols on the other of the metadata or data node associated with the open file while not performing the crash recovery protocols for the open file on any other available node in the cluster, as disclosed by Orman.
The motivation for doing so would have been to allow for transparent takeover of a client connection from a first server to a second server when the first server has a sudden failure.  Orman at col. 3, lines 18-25.

In regards to claim 2, Jung in view of Hyer and Orman discloses the method of claim 1 further comprising:
a.	allowing metadata associated with the open file to become stale on other metadata nodes of the cluster that are not the metadata node of the particular pair of nodes, thereby restricting strict consistency of the open file to be between the metadata node and the data node of the particular pair of nodes.  Jung at para. 0053.4
In regards to claim 5, Jung in view of Hyer and Orman discloses the method of claim 1 further comprising:
a.	receiving at a first metadata node a client request to access a file, the file being associated with a second metadata node that is paired with a second data node (Jung at pra. 0054); and
b.	redirecting the client request to the second metadata node.  Jung at para. 0054.5
In regards to claim 6, Jung in view of Hyer and Orman discloses the method of claim 1 wherein the performing crash recovery protocols comprise:
a.	cleaning up a file manager server session associated with the particular pair of nodes (Orman at col. 3, lines 18-25; col. 7, lines 35-40);
b.	maintaining, during the clean up, a stale session hash (Orman at col. 7, lines 35-40; col. 9, lines 8-40); and
c.	placing the open file into the stale session hash to allow a new file manager server session to be re-established once the one of the unavailable metadata node or data node of the particular pair of nodes becomes available while the file manager server session is still in a process of being cleaned up.  (Orman at col. 6, lines 60-67; col. 7, lines 35-40; col. 9, lines 8-40)6

In regards to claim 8, Jung discloses a system of maintaining consistency in a distributed file system of a cluster for a plurality of clients that access files via a stateful protocol, the system comprising:
a.	a processor (Jung at para. 0113);
b.	a memory configured to store one or more sequences of instructions which, when executed by the processor, cause the processor to carry out the steps (Jung at para. 0035) of:
i.	hosting different logical partitions representing parts of a global namespace on some nodes of the cluster, and file content and shadow logical partitions corresponding to the different logical partitions on other nodes, the some nodes being metadata nodes and the other nodes being data nodes, each file thereby being associated with a pair of nodes comprising a metadata and data node (Jung at paras. 0047-48, 0052)7.
iii.	upon opening one or more files in response to file system operations requested by the clients, generating a file manager server session between each pair of nodes associated with the files to track open states of the files (Jung at paras. 0078-79)8;
Jung does not expressly disclose recording each file manager server session in a mapping table, the mapping table thereby identifying each open file, and each particular pair of nodes associated with each open file and consulting the mapping table to identify one of the metadata or data node and the open file.
Hyer discloses a system and method for soft locks in a distributed storage environment.  Hyer at abstract.  Hyer discloses an open file table (i.e., mapping table), which identifies each open file and tracks various metadata related to the file that is currently open.  Hyer at col. 9, lines 28-30. The open file table comprises a state field to identify the current state of the file and additional fields for use by the storage nodes.  Hyer at col. 22, lines 22-40.  Hyer discloses consulting the open file table to identify storage nodes having locks (i.e., consulting the mapping table to identify one of the metadata node or data node and the open file).  Hyer at col. 22, lines 48-51.
Jung and Hyer are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jung by adding the features of recording each file manager server session in a mapping table, the mapping table thereby identifying each open file, and each particular pair of nodes associated with each open file and consulting the mapping table to identify one of the metadata or data node and the open file, as disclosed by Hyer.  Since Jung already discloses that a file is associated with a pair of nodes (e.g., a cloud controller and a cloud storage node) and creating a file handle when a client requests a file operation (i.e., generating a file manager server session), one of ordinary skill in the art would be motivated to track this information in a table like the one disclosed by Hyer.  
The motivation for doing so would have been to easily reference and track open files in the distributed storage system, along with storage nodes which may have locks on the open file, and the client that is accessing the file.  Hyer at col. 9, lines 28-32.
Jung in view of Hyer does not expressly disclose establishing Transmission Control Protocol (TCP) links between the metadata and data nodes, detecting that one of a metadata or data node of a particular pair of nodes associated with an open file has become unavailable because a TCP link between the particular pair of nodes has broken, another of the metadata or data node remaining available, and performing crash recovery protocols on the other of the metadata or data node associated with the open file while not performing the crash recovery protocols for the open file on any other available node in the cluster.
Orman discloses establishing a TCP connection between servers of the cluster (i.e., TCP link between metadata nodes and data nodes).  Orman at col. 3, lines 18-25.  When a server is unavailable due to a sudden failure, shared state information is used by the second server to takeover (i.e., another of the metadata or data node remaining available).  Orman at col. 7, lines 35-40.  Once detected, the second server inherits the failed server’s ip address for the purposes of the connection and begins servicing the requests that were previously serviced by the first server (i.e., performing crash recovery protocols for the open file on the other of the metadata or data node associated with the open file).  Orman at col. 9, lines 8-40.
Jung, Hyer, and Orman are analogous art because they are all directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jung in view of Hyer by adding the features of establishing Transmission Control Protocol (TCP) links between the metadata and data nodes, detecting that one of a metadata or data node of a particular pair of nodes associated with an open file has become unavailable because a TCP link between the particular pair of nodes has broken, another of the metadata or data node remaining available, and performing crash recovery protocols on the other of the metadata or data node associated with the open file while not performing the crash recovery protocols for the open file on any other available node in the cluster, as disclosed by Orman.
The motivation for doing so would have been to allow for transparent takeover of a client connection from a first server to a second server when the first server has a sudden failure.  Orman at col. 3, lines 18-25.

Claims 8, 12, and 13 are essentially the same as claims 2, 5, and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 16, 19, and 20 are essentially the same as claims 2, 5, and 6, respectively, in the form of a computer program product.  Therefore, they are rejected for the same reasons.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent 2016/0072889) (Jung), in view of Hyer et al. (US Patent 8,001,580) (Hyer) and Orman et al. (US Patent 7,076,555) (Orman), further in view of Le et al. (US Patent 9,215,279) (Le).
In regards to claim 3, Jung in view of Hyer and Orman discloses the method of claim 1 further comprising:
a.	receiving a first request from a first client to open a first file associated with a first pair of nodes, the first pair of nodes comprising a first metadata node and a first data node (Jung at paras. 0078-79);
b.	creating, in response to the first request, a first file manager server session and a first file handle (Jung at paras. 0078-79);
c.	tagging the first file with the first file manager server session (Jung at paras. 0078-79)9;
Jung in view of Hyer and Orman does not expressly disclose calculating a first verifier based on the first file manager server session and a server identifier, the server identifier identifying at least one of the first metadata node or the first data node of the first pair of nodes, assigning the first verifier to the first file handle, and sending the first file handle and the first verifier to the first client, wherein the first client uses the first file handle and the first verifier in requesting subsequent file system operations on the first file.
Le discloses a distributed storage system in a cluster.  A client accesses data on the storage system by creating a session that starts an authenticated connection procedure with a node being connected to.  Upon authentication with the server, the client is issued a client ID (i.e., first verifier) for their session, which is produced by the node servicing the client’s request (i.e., based on the server session and a server identifier, the server identifier identifying at least one metadata or first data node of the first pair of nodes).  The client ID is returned with a file handle to the client.  Le at col. 16, lines 29-58.  The client then uses the file handle and client ID to request subsequent file system operations on the requested file.  Le at col. 16, lines 62-67; col. 17, lines 1-21.
Jung, Hyer, Orman, and Le are analogous art because they are all directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jung in view of Hyer and Orman to add the features of calculating a first verifier based on the first file manager server session and a server identifier, the server identifier identifying at least one of the first metadata node or the first data node of the first pair of nodes, assigning the first verifier to the first file handle, and sending the first file handle and the first verifier to the first client, wherein the first client uses the first file handle and the first verifier in requesting subsequent file system operations on the first file, as disclosed by Choi.
The motivation for doing so would have been to ensure a less disruptive way for clients to access a cluster for data access sessions when a service node is taken offline because the client can re-use the client ID and file handle.  Le at col. 3, lines 19-29.

In regards to claim 4, Jung in view of Hyer, Orman, and Le discloses the method of claim 3 further comprising:
a.	receiving from the first client, in conjunction with a subsequent file system operation requested on the first file, the first file handle and the first verifier (Le at col. 6, lines 23-26);
b.	determining that the first verifier is old (Le at col. 6, lines 23-36)10; and
c.	based on the determination that the first verifier is old, returning an error to the first client indicating that the subsequent file system operation requested on the first file cannot be performed because the subsequent file system operation has been requested on a file that is stale.  Le at col. 2, lines 43-45.
Claims 10 and 11 are essentially the same as claims 3 and 4, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 17 and 18 are essentially the same as claims 3 and 4, respectively, in the form of a computer program product.  Therefore, they are rejected for the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent 2016/0072889) (Jung), in view of Hyer et al. (US Patent 8,001,580) (Hyer), and Orman et al. (US Patent 7,076,555) (Orman), further in view of Choi et al., (US Patent Pub 2010/0161614) (Choi).
In regards to claim 7, Jung in view of Hyer and Orman discloses the method of claim 1 but does not expressly disclose wherein a logical partition comprises an Mtree.
Jung does disclose the metadata of the filesystem is a tree of pointers that define one or more levels of directories and files within them.  Jung at para. 0049.
Choi discloses a distributed storage system having an index in the form of a tree (i.e., metadata).  The tree can be a tree that partitions a vector space like an M-Tree.  Choi at paras. 0028-29.
Jung, Hyer, Orman, and Choi are analogous art because they are all directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jung in view of Hyer and Orman to add the feature of changing the logical partition into an M-tree, as disclosed by Choi.
The motivation for doing so would have been because Jung already uses trees as the metadata to index the stored files on the cloud storage.  M-trees provide fast and efficient search, which is useful in clustered storage environments.  

Claim 14 is essentially the same as claim 7 in the form of a system.  Therefore, it is rejected for the same reasons.




Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Ying (US Patent Pub 2004/0255137) discloses a method in a distributed system for global name space security and authentication.
Silberkasten et al. (US Patent Pub 2019/0075183) discloses a system and method for data access session tracking.
Humlicek (US Patent 6,629,203) discloses alternating shadow directors in pairs of storage spaces.
Gupta et al. (US Patent 9,600,500) discloses a method in a distributed database system to track client sessions for data access.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The cloud storage system is a network storage system comprising a distributed file system with a global address space in a cluster, where clients can access files on the storage system.
        2 The cloud controllers are interpreted as metadata nodes because they store metadata of the distributed file system.  The cloud storage system nodes are interpreted as the data nodes with shadow logical partitions corresponding to the logical partitions of the cloud controllers because they receive a metadata snapshot (i.e., shadow logical partition) from the cloud controller.  The cloud storage system stores data files and the metadata snapshot (i.e., shadow partition).  Each file being accessed is associated with a cloud controller and the cloud storage system (i.e., associated with a pair of nodes…).
        3 The system creates a file handle, which is sent the client to be used to access a new file (i.e., opening one or more files in response to file system operations requested by the client).  The file handle is associated with the pair of nodes of the cloud controller and the cloud storage system, since every file is associated with the pair of nodes as discussed in FN2.
        4 Cloud controllers may use a previous version of file until a complete set of the modified file is available in the cloud storage system.  This feature is interpreted as allowing metadata associated with the open file to be stale on other metadata nodes of the cluster that are not associated with the file that is open because while the file is being modified (i.e., open file), the other cloud controllers (i.e., metadata nodes) do not use updated information (i.e., metadata becomes stale).
        5 Operations may have to go through the cloud controller (i.e., metadata node) that owns the file being accessed (i.e., file associated with second metadata node).  
        6 The session is kept in the shared connection structure allowing the second serever (i.e., one of the unavailable metadata node or data node of the pair of nodes becomes available) to re-establish the connection with the client.
        7 The cloud controllers are interpreted as metadata nodes because they store metadata of the distributed file system.  The cloud storage system nodes are interpreted as the data nodes with shadow logical partitions corresponding to the logical partitions of the cloud controllers because they receive a metadata snapshot (i.e., shadow logical partition) from the cloud controller.  The cloud storage system stores data files and the metadata snapshot (i.e., shadow partition).  Each file being accessed is associated with a cloud controller and the cloud storage system (i.e., associated with a pair of nodes…).
        8 The system creates a file handle, which is sent the client to be used to access a new file (i.e., opening one or more files in response to file system operations requested by the client).  The file handle is associated with the pair of nodes of the cloud controller and the cloud storage system, since every file is associated with the pair of nodes as discussed in FN2.
        9 A file handle is created in response to a request from a user to perform a file operation.  The file handle is assigned to the file in order to allow the user access to the file to perform the operations.
        10 If the grace period has expired the client id and file handles are dropped/deleted and reconnection to perform a request is denied.